Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention meets the subject matter eligibility requirements of 35 U.S.C. §101 for at least the reason that the claimed invention integrates any included abstract idea into a practical application through the implementation of the same with or by use of a particular machine as described by MPEP 2106.05(b) and embodied in the use of a plurality of symbol bearing mechanical reels as particularly claimed. 
The applicant presented amendments and remarks reflecting the same as presented in the response dated June 23rd, 2022 are reasonably persuasive in overcoming the previously applied prior art references of Soukup (US 2006/0052161) and Aoki (US 20160086448).  Further, the prior art of record when considered alone or in combination does not fairly teach or suggest the gaming machine invention incorporating the selective provisioning of a progressive jackpot based on reel outcome or progressive jackpot value based on the value of the progressive jackpot with respect to a predetermined lower amount  as particularly claimed and when considered in context of the remaining presented claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715